Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.1 Page 1 of 10


     Scott C. Borison (CA Bar No. 289456)
 1   1900 S. Norfolk St. Suite 350
 2   San Mateo CA 94403
     (301) 620-1016
 3   Scott@borisonfirm.com

 4
     Yongmoon Kim (to be admitted pro hac vice)
 5   KIM LAW FIRM LLC
 6   411 Hackensack Avenue, Suite 701
     Hackensack, New Jersey 07601
 7   Tel. & Fax (201) 273-7117
     ykim@kimlf.com
 8
     Attorneys for Plaintiffs
 9
10                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
11
12   LYNN ANTISTA and CAMILLA A. TOFT, ) Case No. '20CV2234 BEN JLB
     on behalf of themselves and those similarly )
13
     situated,                                   ) CLASS ACTION COMPLAINT
14                                               )
                           Plaintiffs,           )    1. Negligent Violations of the Telephone
15                                               )       Consumer Protection Act [47 U.S.C. §
                    v.                           )       227(b)]
16                                               )    2. Willful Violations of the Telephone
     MIDLAND CREDIT MANAGEMENT, INC.,)                   Consumer Protection Act [47 U.S.C. §
17
     and JOHN DOES 1 to 10,                      )       227(b)]
18                                               )    3. Negligent Violations of the Telephone
                           Defendant.            )       Consumer Protection Act [47 U.S.C.
19                                               )       §227(C)]
                                                 )    4. Willful Violations of the Telephone
20                                               )       Consumer Protection Act [47 U.S.C.
                                                 )       §227(C)]
21
                                                 )
22                                               ) JURY TRIAL DEMAND
                                                 )
23
24
                                    CLASS ACTION COMPLAINT
25
            Plaintiffs Lynn Antista and Camilla A. Toft (“Plaintiffs”), individually and on behalf of all
26
     others similarly situated, by way of Class Action Complaint against Defendant Midland Credit
27
     Management, Inc., and John Does 1 to 10, alleges upon personal knowledge, the investigation of
28

                                                Page 1 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.2 Page 2 of 10


     their counsel, and information and belief, as follows:
 1
 2                                         I.     NATURE OF ACTION

 3           1.      Plaintiffs bring this action for injunctive relief, statutory damages, and other legal

 4   and equitable remedies due to the illegal actions taken by Midland Credit Management, Inc.
 5   (“MCM”) in contacting Plaintiffs and other Class Members on their cellular telephones without
 6
     these individuals’ prior express consent, within the meaning of the Telephone Consumer
 7
     Protection Act, 47 U.S.C. § 227 et seq. and the Federal Communication Commission (“FCC”)
 8
     Rules promulgated thereunder, 47 C.F.R. § 64.1200 (“TCPA”). MCM has violated the TCPA by
 9
10   contacting Plaintiffs and Class Members on their cellular telephones via an “automatic telephone

11   dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1), and/or by using “an artificial or

12   prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A), without these individuals’ prior
13
     express consent, within the meaning of the TCPA.
14
                                     II.        JURISDICTION AND VENUE
15
             2.      The Court has federal question jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.
16
     § 227 et seq.
17
18           3.      This Court has personal jurisdiction over Defendant Midland Credit Management,

19   Inc.
20           4.      Defendant Midland Credit Management, Inc. (“MCM”) is a business with a
21
     principal office at 2365 Northside Drive, Suite 300, San Diego, California and its conduct at issue
22
     occurred in, or was directed by, persons in California.
23
             5.      Venue is proper in the United States District Court for the Southern District of
24
25   California pursuant to 28 U.S.C. §§ 1391(b)-(c) and 1441(a), as MCM is deemed to be a resident

26   in any judicial district in which they are subject to personal jurisdiction at the time an action is

27   commenced, and MCM’s contact with this District are sufficient to subject them to personal
28   jurisdiction.

                                                    Page 2 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.3 Page 3 of 10


                                                  III.      PARTIES
 1
 2           6.       Plaintiffs are, and at all times mentioned herein was, an individual citizen of the

 3   State of New Jersey.

 4           7.       Defendant MCM is an incorporated company and business corporation formed in
 5   the State of Kansas and with its principal place of business in the State of California.
 6
       IV.        TELEPHONE CONSUMER PROTECTION ACT OF 1991 (“TCPA”), 47 U.S.C. § 227
 7
             8.       In 1991, Congress enacted the TCPA1 in response to a growing number of
 8
     consumer complaints as to certain telephone contact practices.
 9
10           9.       TCPA regulates, among other things, the use of artificial or prerecorded messages.

11   The plain language of Section 227(b)(1)(A)(iii) specifically prohibits the use of artificial or

12   prerecorded messages to make any call to a wireless telephone number in the absence of
13
     emergency or without the prior express consent of the called party.2
14
             10.      According to findings made by the FCC, the agency that the United States Congress
15
     vested with authority to issue regulations implementing the TCPA, such telephone calls are
16
     prohibited because Congress found that automated and prerecorded calls pose a greater nuisance
17
18   and invasion of privacy than live solicitation calls, and the calls can be costly and inconvenient.

19   The FCC also recognized that wireless customers are charged for incoming calls regardless of
20   whether they pay in advance or after the minutes are spent.3
21
             11.      On January 4, 2008, the FCC released a Declaratory Ruling wherein it confirmed
22
23
24           Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
             1

25   (1991), codified at 47 U.S.C. § 227 (“TCPA”). The TCPA amended Title II of the
     Communications Act of 1934, 47 U.S.C. § 201 et seq.
26
             2 47   U.S.C. § 227(b)(1)(A)(iii).
27
            Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,
             3
28   CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).

                                                         Page 3 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.4 Page 4 of 10


     that autodialed and prerecorded message calls to wireless telephone numbers made by creditors
 1
 2   (or on behalf of creditors) are permitted only if such calls are made with the “prior express

 3   consent” of the called party.4 The FCC “emphasize[d] that prior express consent is deemed to be

 4   granted only if the wireless number was provided by the consumer to the creditor, and that such
 5   number was provided during the transaction that resulted in the debt owed.”5
 6
            12.      The FCC emphasized in the same Declaratory Ruling that creditors and their third-
 7
     party debt collectors are liable pursuant to the TCPA for debt collection calls made on creditors’
 8
     behalf. (“A creditor on whose behalf an autodialed or prerecorded message call is made to a
 9
10   wireless number bears the responsibility for any violation of the Commission’s rules. Calls placed

11   by a third party collector on behalf of that creditor are treated as if the creditor itself placed the

12   call... A third party collector may also be liable for a violation of the Commission’s rules.”6).
13
                                      V.    FACTUAL ALLEGATIONS
14
            13.      Each of the Plaintiffs are, and at all times mentioned herein were, a “person” as
15
     defined by 47 U.S.C. § 153(39).
16
            14.      Plaintiff Antista has possessed her current cellular telephone number for
17
18   approximately 14 years.

19          15.      Plaintiff Antista received telephone calls on her cellular telephone on November
20   15, 2016, from telephone number 480-448-3778; on January 3 and January 4, 2017, from
21
     telephone number 602-362-4190.
22
            16.      Plaintiff Antista picked up but when she picked up there was a pause before anyone
23
24
            4 In the Matter of Rules and Regulations Implementing the Telephone Consumer
25
     Protection Act of 1991 (“2008 FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559, 43
26   Communications Reg. (P&F) 877, 2008 WL 65485 (F.C.C.) (2008).

27          5 2008   FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (¶ 10).

28          6 Id.


                                                 Page 4 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.5 Page 5 of 10


     spoke, which is an indicator that the calls were placed using an automated dialer.
 1
 2           17.    Each and all of these telephone calls were not for Plaintiff Antista. A MCM

 3   representative informed Plaintiff Antista that the calls were regarding her husband and her

 4   husband’s Capital One account.
 5           18.    Plaintiff Antista told MCM to stop calling but MCM continued to call.
 6
             19.    Plaintiff Toft has possessed her current cellular telephone number since August 2,
 7
     2011.
 8
             20.    Plaintiff Toft received telephone calls on her cellular telephone on January 6 and
 9
10   January 11, 2017, from telephone number 248-216-1545; on January 16, 2017, from telephone

11   number 947-333-9327; on February 20, 2017, from telephone number 248-216-1550; on

12   November 21, 2017, from telephone number 800-416-6433; on December 23 and December 29,
13
     2017 from telephone number 248-216-1545.
14
             21.    Plaintiff Toft received a call from MCM around April 2017 and told the female
15
     representative not to call her anymore. Yet, Plaintiff Toft received at least three additional calls.
16
             22.    Plaintiff Toft never provided MCM or the original creditor, CitiFinancial Services,
17
18   Inc. (“CitiFinancial”) her current cellular telephone number.

19           23.    Plaintiff Toft opened a CitiFinancial account on August 20, 2008 and defaulted on
20   the account sometime in June 2010.
21
             24.    Defendants are, and at all times mentioned herein were, each a “person” as defined
22
     pursuant to 47 U.S.C. § 153(39).
23
             25.    The telephone numbers at which Plaintiffs were contacted on, utilizing an
24
25   “artificial or prerecorded voice” or placed by an “automatic telephone dialing system,” were each

26   assigned to a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

27           26.    Plaintiffs did not provide their “prior express consent” to allow Defendant to place
28   calls to Plaintiffs’ cellular telephone number utilizing an “artificial or prerecorded voice” or placed

                                                  Page 5 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.6 Page 6 of 10


     by an “automatic telephone dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A).
 1
 2          27.      Moreover, Defendant’s calls placed to Plaintiffs’ cellular telephone number were

 3   not made “for emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).

 4          28.      Defendant’s calls to Plaintiffs’ cellular telephone numbers utilizing an “artificial
 5   or prerecorded voice” or placed by an “automatic telephone dialing system,” made for non-
 6
     emergency purposes and in the absence of Plaintiffs’ prior express consent violated 47 U.S.C.
 7
     § 227(b)(1)(A).
 8
            29.      Pursuant to the TCPA and the FCC’s January 2008 Declaratory Ruling, it is
 9
10   Defendant’s burden to demonstrate that Plaintiffs provided Defendant with “prior express

11   consent” within the meaning of the Statute.7

12                                VI.     CLASS ACTION ALLEGATIONS
13
            30.      Plaintiffs bring this action on behalf of themselves and all other persons similarly
14
     situated (hereinafter referred to as the “Class”).
15
            31.      Plaintiffs propose the following Class definition, subject to amendment as
16
     appropriate:
17
18                   All persons in the United States who, at any time on or after November 14,
                     2016, received one (1) or more non-emergency telephone call(s) from
19                   Midland Credit Management, Inc., to a cellular telephone through the use
                     of an automatic telephone dialing system and/or an artificial or prerecorded
20                   voice, but had not provided prior express consent to receive such calls
                     and/or had requested to stop calling.
21
22          32.      The above-defined persons will be collectively referred to as “Class Members.”

23   Plaintiffs represent, and are Members of, the Class. Excluded from the Class are Defendant and
24   any and all entities in which Defendant possess a controlling interest; Defendant’s agents and
25
     employees; any Judge to whom this action is assigned; any member of such Judge’s staff or
26
27
28          7 See   FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).

                                                 Page 6 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.7 Page 7 of 10


     immediate family; and claims for personal injury, wrongful death, and/or emotional distress.
 1
 2          33.     Plaintiffs are unaware of the exact number of the Class Members, but reasonably

 3   believes that Class Members number, at a minimum, is in the thousands.

 4          34.     Plaintiffs and all Class Members have been harmed by Defendant’s acts because
 5   their privacy has been violated; they were subject to annoying and harassing telephone calls that
 6
     constitute a nuisance; and they were charged for Defendant’s incoming telephone calls.
 7
            35.     The subject Class Action Complaint seeks injunctive relief and money damages.
 8
            36.     Joinder of all Class Members is impracticable due to both the large Class size and
 9
10   relatively modest value of each individual claim. The claims’ disposition as a Class Action suit

11   will provide substantial benefit to the parties and to the Court, avoiding multiplicity of identical

12   suits. The Class can easily be identified by way of records maintained by Defendant and/or by the
13
     creditors on whose behalf Defendant placed the subject telephone calls.
14
            37.     There are well-defined and nearly identical questions of law and fact that affect all
15
     parties. The questions of law and fact as to the Class’ claims predominate over questions that may
16
     affect individual Class Members. Such common questions of law and fact include, but are not
17
18   limited to, the following:

19           i. Whether non-emergency telephone calls made to Plaintiffs and Class
                Members’ cellular telephones utilized an automatic telephone dialing system
20              and/or artificial or prerecorded voice;
21
            ii. Whether Defendant placed such telephone calls;
22
           iii. Whether Defendant’s conduct was knowing and/or willful;
23
            iv. Whether Defendant can meet their burden of showing that they obtained “prior
24              express consent” (i.e., clearly and unmistakably stated consent) to make such
25              calls;

26          v. Whether Defendant is liable for damages, as well as the amount of such
               damages; and
27
            vi. Whether Defendant should be enjoined from engaging in the above-mentioned
28              conduct in the future.

                                                Page 7 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.8 Page 8 of 10



 1          38.     As a person who received telephone calls via “artificial or prerecorded voice” or
 2
     placed by an “automatic telephone dialing system,” without their “prior express consent” within
 3
     the meaning of the TCPA and FCC Rules, Plaintiffs assert claims that are typical of each and all
 4
     Class Members. Plaintiffs have no interest that is antagonistic to the interest of any other Class
 5
 6   Member, and they will fairly and adequately represent and protect the Class’ interests.

 7          39.     Plaintiffs has retained counsel experienced in handling Class Action claims that

 8   involve federal and state consumer protection statute violations, including claims made pursuant
 9   to the TCPA.
10
            40.     A Class Action is the superior method for the fair and efficient adjudication of this
11
     controversy. Class-wide relief is essential for compelling Defendant to comply with the TCPA.
12
     Each Class Member’s interest in individually controlling the prosecution of a separate claim
13
14   against Defendant is minute because an individual action’s statutory damages for TCPA violation

15   is small. Management of these claims is likely to be significantly less difficult than management
16   of many other Class claims, as all of the telephone calls at issue are automated and the Class
17
     Members did not provide the statutorily required “prior express consent” to authorize the calls
18
     placed to their cellular telephone numbers.
19
            41.     Defendant has acted on grounds generally applicable to the Class, thereby making
20
21   appropriate the overall Class’ final injunctive relief and corresponding declaratory relief. Plaintiffs

22   additionally allege, upon information and belief, that the TCPA violations complained of herein

23   are substantially likely to continue in the future if an injunction is not entered.
24                                     VII.    CAUSES OF ACTION
25
                                        FIRST COUNT
26                                   VIOLATIONS OF THE
                    TELEPHONE CONSUMER PROTECTION ACT 47 U.S.C. § 227 et seq.
27
            42.     Plaintiffs incorporate the foregoing paragraphs of this Complaint by reference, as
28

                                                  Page 8 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.9 Page 9 of 10


     if fully stated herein.
 1
 2             43.    Congress found that “automated or pre-recorded calls are a nuisance and an

 3   invasion of privacy, regardless of the type of call” and decided that “banning” such calls made

 4   without consent was “the only effective means of protecting telephone consumers from this
 5   nuisance and privacy invasion.” Pub. L. No. 102-243, §§ 2(10-13) (Dec. 20, 1991), codified at 47
 6
     U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 371 (2012) (“The Act bans
 7
     certain practices invasive of privacy[.]”).
 8
               44.    By effectuating these unlawful phone calls, Defendant caused Plaintiffs the very
 9
10   harm that Congress sought to prevent—namely, a “nuisance and invasion of privacy.”

11             45.    Defendant’s aggravating and annoying phone calls trespassed upon and interfered

12   with Plaintiffs’ rights and interests in their cellular telephone and cellular telephone line, and
13
     intruded upon Plaintiffs’ seclusion.
14
               46.    Defendant’s phone calls harmed Plaintiffs by wasting their time, trespassing on
15
     their phone, invading their privacy as well as causing aggravation and inconvenience.
16
               47.    Defendant’s foregoing acts and omissions constitute multiple violations of the
17
18   TCPA; including, but not limited to, each and all of the above-cited provisions of 47 U.S.C. § 227

19   et seq.
20             48.    Due to Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiffs and each Class
21
     Member are entitled, pursuant to 47 U.S.C. § 227(b)(3)(B), to an award of $500.00 in statutory
22
     damages for each and every telephone call that constitutes a statutory violation.
23
               49.    Plaintiffs and all Class Members are also entitled to, and do seek, injunctive relief
24
25   to prohibit Defendant from engaging in future conduct that will violate the TCPA.

26                                    VIII.    PRAYER FOR RELIEF

27             WHEREFORE, Plaintiffs respectfully request that the Court grant the following relief to
28   Plaintiffs and to all Class Members, as against Defendant:

                                                   Page 9 of 10
      Class Action Complaint
Case 3:20-cv-02234-BEN-JLB Document 1 Filed 11/16/20 PageID.10 Page 10 of 10


            A.      Injunctive relief prohibiting Defendant’s future violations of the TCPA;
  1
  2         B.      Statutorily granted treble damages of up to $1,500.00 to each Plaintiff as well as to
                    each and all Class Members, for each and every telephone call that violated the
  3
                    TCPA due to Defendant’s willful and/or knowing violations of 47 U.S.C.
  4
                    § 227(b)(1).
  5         C.      Statutory damages of $500.00 to each Plaintiff as well as to each and all Class
  6                 Members, for each and every telephone call that violated the TCPA due to
  7                 Defendant’s violations of 47 U.S.C. § 227(b)(1).

  8         D.      An award of attorneys’ fees and costs to counsel for Plaintiffs and the Class;
  9         E.      An Order certifying this action as a proper Class Action pursuant to Federal Rule
 10                 of Civil Procedure 23, establishing a Class as the Court deems appropriate, finding
 11                 that plaintiff is a proper Class representative, and appointing the lawyer(s) and law

 12                 firm(s) that represent plaintiff as the Class’ counsel; and

 13         F.      Such other relief as the Court deems equitable and just.

 14
                                      DEMAND FOR JURY TRIAL
 15
            Plaintiffs demand a trial by jury as to all issues subject to trial by jury.
 16
 17
                                                    /s/ Scott C. Borison
 18
                                                    Scott C. Borison (CA Bar No. 289456)
 19                                                 1900 S. Norfolk St. Suite 350
                                                    San Mateo CA 94403
 20                                                 (301) 620-1016
                                                    Scott@borisonfirm.com
 21
                                                    Yongmoon Kim, Esq. (pro hac vice to be filed)
 22
                                                    KIM LAW FIRM LLC
 23                                                 411 Hackensack Avenue, Suite 701
                                                    Hackensack, New Jersey 07601
 24                                                 Tel. & Fax (201) 273-7117
                                                    ykim@kimlf.com
 25
 26                                                 Attorneys for Plaintiffs and the Proposed Class

 27
 28

                                                 Page 10 of 10
       Class Action Complaint
